Citation Nr: 9916949	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1950 
to January 1954.

This matter returns to the Board of Veterans' Appeals (Board) 
from a remand by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in November 1998.  This appeal originates from decisions 
dated October 1994 and July 1995 by the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The July 1995 rating decision determined that new and 
material evidence had not been submitted to reopen a claim 
for a stomach condition.  In June 1997, the Board denied 
entitlement to service connection for a back disorder and 
referred to the RO the claim for service connection for a 
stomach condition.  The veteran appealed to the Court.

In November 1998, the Court issued a Memorandum Decision 
affirming the denial of service connection for a back 
condition and vacating the Board's decision with regard to 
the referral of the stomach claim.  The case was remanded to 
the Board for further proceedings consistent with the Court's 
Order.  [redacted] 
17, 1998).  

The Board notes that the veteran was originally denied 
service connection for "epigastric pains or intestinal 
pains" in a July 1970 rating action.  The RO declined to 
reopen the claim for service connection for a "stomach 
condition" in a July 1995 rating decision.  As such, the 
Board has redefined the issue as "whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for an acquired gastrointestinal 
disorder" as this more clearly reflects the veteran's claim.


REMAND

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal, VA Form 9, filed after a 
statement of the case is furnished to the appellant.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  
The notice of disagreement (NOD) must be filed within one 
year from the date of mailing of the notice of the 
determination.  38 U.S.C.A. § 7105(b)(1)(West 1991); 
38 C.F.R. § 20.302(a)(1998).  Once a timely NOD is filed, the 
RO is required to "take such development or review such 
action as it deems proper" of the RO determinations with 
which the claimant disagrees, and if the benefits sought are 
not granted or the NOD withdrawn, the RO must issue a 
statement of the case (SOC).  See 38 U.S.C.A. § 7105(d)(1).  
The SOC must contain a summary of the pertinent evidence, 
citation of pertinent laws and regulations, a decision on 
each issue, and reasons and bases for the decisions, 
including a discussion of how the laws affected the decision.  
See 38 U.S.C.A. § 7105(d)(A)-(C).  The substantive appeal 
must be filed within 60 days from the date the SOC is mailed, 
or within the remainder of the one-year period from the date 
of mailing of the notice of determination, whichever occurs 
later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b)(1998).  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of an issue.  38 U.S.C.A. §§ 7105, 7108; Roy v. Brown, 
5 Vet. App. 554 (1993).  

The Court's order notes that because the appellant had filed 
a NOD on the issue of service connection for a stomach 
condition, the claim was in appellate status and should have 
been remanded to the RO for expedited review.  See 
38 U.S.C.A. § 7105(d)(1) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 19.9(a) (1998).

Accordingly, pursuant to the Court's Order, this case is 
REMANDED for the following action:

The RO should issue a statement of the 
case on the issue of entitlement to 
service connection for an acquired 
gastrointestinal disorder.  In so doing, 
the RO should consider the provisions of 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998) which overturned Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which 
had determined that, to be material, 
evidence must present a "reasonable 
possibility" that the outcome would be 
changed.  Hodge held that the evidence, 
according to 38 C.F.R. § 3.156, must be 
"so significant that it must be 
considered in order to fairly decide the 
merits of the claim."  The appellant and 
his representative should be given the 
opportunity to respond thereto.

Thereafter, should the veteran or his representative file a 
timely appeal, the case should be returned to the Board.  The 
veteran and/or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


